Case 1:19-cv-24713-KMW Document 63 Entered on FLSD Docket 05/11/2020 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             CASE NO.:19-CV-24713-KMW

  SECURITIES AND EXCHANGE COMMISSION,

                             Plaintiff,

  v.

  NEIL BURKHOLZ, FRANK BIANCO,
  PALM FINANCIAL MANAGEMENT, LLC, and
  SHORE MANAGEMENT SYSTEMS, LLC,

                             Defendants, and

  RHODA BURKHOLZ, and SUZANNE BIANCO,

                        Relief Defendants.
  ___________________________________________/


           FINAL JUDGMENT AS TO RELIEF DEFENDANT SUZANNE BIANCO

         The Securities and Exchange Commission having filed a Complaint and Relief

  Defendant Suzanne Bianco (“Relief Defendant”) having entered a general appearance;

  consented to the Court’s jurisdiction over Relief Defendant and the subject matter of this

  action; consented to entry of this Final Judgment without admitting or denying the

  allegations of the Complaint (except as to jurisdiction and except as otherwise provided

  herein in paragraph IV); waived findings of fact and conclusions of law; and waived any

  right to appeal from this Final Judgment:

       I. Permanent Injunction

         IT IS ORDERED, ADJUDGED, AND DECREED that Relief Defendant is liable on

  a joint and several basis with Defendant Frank Bianco for disgorgement of $42,048,

  representing unjust enrichment as a result of the conduct alleged in the Complaint,

  together with prejudgment interest thereon in the amount of $7,703.86. Relief Defendant

                                              1
Case 1:19-cv-24713-KMW Document 63 Entered on FLSD Docket 05/11/2020 Page 2 of 7



  shall satisfy this obligation by paying $49,751.86 to the Securities and Exchange

  Commission within 30 days after entry of this Final Judgment.

         Relief Defendant may transmit payment electronically to the Commission, which

  will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

  be made directly from a bank account via Pay.gov through the SEC website at

  http://www.sec.gov/about/offices/ofm.htm. Relief Defendant may also pay by certified

  check, bank cashier’s check, or United States postal money order payable to the

  Securities and Exchange Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

   and shall be accompanied by a letter identifying the case title, civil action number, and

  name of this Court; Suzanne Bianco as a relief defendant in this action; and specifying

  that payment is made pursuant to this Final Judgment.

         Relief Defendant shall simultaneously transmit photocopies of evidence of

  payment and case identifying information to the Commission’s counsel in this action. By

  making this payment, Relief Defendant relinquishes all legal and equitable right, title, and

  interest in such funds and no part of the funds shall be returned to Relief Defendant.

         The Commission may enforce the Court’s judgment for disgorgement and

  prejudgment interest by moving for civil contempt (and/or through other collection

  procedures authorized by law) at any time after 30 days following entry of this Final

  Judgment. Relief Defendant shall pay post judgment interest on any delinquent amounts

  pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with any

  interest and income earned thereon (collectively, the “Fund”), pending further order of the


                                               2
Case 1:19-cv-24713-KMW Document 63 Entered on FLSD Docket 05/11/2020 Page 3 of 7



  Court.

           The Commission may propose a plan to distribute the Fund subject to the Court’s

  approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair

  Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall

  retain jurisdiction over the administration of any distribution of the Fund.          If the

  Commission staff determines that the Fund will not be distributed, the Commission shall

  send the funds paid pursuant to this Final Judgment to the United States Treasury.

  II.      Account Transfers

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, in partial

  satisfaction of Relief Defendant’s disgorgement obligation, within 3 days after being

  served with a copy of this Final Judgment:

         (a)     Chase Bank, N.A. (“Chase”) shall transfer the entire balance of the following

           bank account, which was frozen pursuant to an Order of this Court, to the

           Commission, and shall lift the freeze from the account:

                       Account Owner                             Acct.   Ending
                                                                  in:
                       Suzanne Bianco                            -8778

  Chase may transmit payment electronically to the Commission, which will provide detailed

  ACH transfer/Fedwire instructions upon request. Payment may also be made directly

  from      a   bank     account    via   Pay.gov     through    the     SEC    website    at

  http://www.sec.gov/about/offices/ofm.htm.     Chase also may transfer these funds by

  certified check, bank cashier’s check, or United States postal money order payable to the

  Securities and Exchange Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch

                                                3
Case 1:19-cv-24713-KMW Document 63 Entered on FLSD Docket 05/11/2020 Page 4 of 7



         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

         and shall be accompanied by a letter identifying the case title, civil action number,

          and name of this Court; and specifying that payment is made pursuant to this Final

          Judgment.

       (b) Bank of America shall transfer the specified amounts from the following bank

          accounts, which were frozen pursuant to an Order of this Court, to the Commission

          and shall lift the freeze from the accounts:

       Account Owner                  Acct. Ending in       Amount to Transfer
      Frank     and    Suzanne        -4181                 $1,834.63
   Bianco
       Frank Bianco, Inc.             -5490                 $3,680.69

  Bank of America may transmit payment electronically to the Commission, which will

  provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be

  made directly from a bank account via Pay.gov through the SEC website at

  http://www.sec.gov/about/offices/ofm.htm.      Bank of America also may transfer these

  funds by certified check, bank cashier’s check, or United States postal money order

  payable to the Securities and Exchange Commission, which shall be delivered or mailed

  to

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169

  and shall be accompanied by a letter identifying the case title, civil action number, and

  name of this Court; and specifying that payment is made pursuant to this Final Judgment.

       (c) Wells Fargo Bank shall transfer the entire balance of the following bank account,


                                                4
Case 1:19-cv-24713-KMW Document 63 Entered on FLSD Docket 05/11/2020 Page 5 of 7



          which was frozen pursuant to an Order of this Court, to the Commission and shall

          lift the freeze from the account:

               Account Owner                                      Acct. Ending in:
               FJB Investment Trust                               -3477

  Wells Fargo Bank may transmit payment electronically to the Commission, which will

  provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be

  made directly from a bank account via Pay.gov through the SEC website at

  http://www.sec.gov/about/offices/ofm.htm. Wells Fargo Bank also may transfer these

  funds by certified check, bank cashier’s check, or United States postal money order

  payable to the Securities and Exchange Commission, which shall be delivered or mailed

  to

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169


  and shall be accompanied by a letter identifying the case title, civil action number, and

  name of this Court; and specifying that payment is made pursuant to this Final Judgment.

       (d) TD Ameritrade (“TDA”) shall transfer the entire balance of the following brokerage

          account, which was frozen pursuant to an Order of this Court, to the Commission

          and shall lift the freeze from the account:

                   Account Owner                                  Acct. Ending in:
                   Frank and Suzanne Bianco                       -8897

  TDA may transmit payment electronically to the Commission, which will provide detailed

  ACH transfer/Fedwire instructions upon request. Payment may also be made directly

  from     a    bank    account     via       Pay.gov   through     the   SEC    website   at

                                                  5
Case 1:19-cv-24713-KMW Document 63 Entered on FLSD Docket 05/11/2020 Page 6 of 7



  http://www.sec.gov/about/offices/ofm.htm. TDA also may transfer these funds by certified

  check, bank cashier’s check, or United States postal money order payable to the

  Securities and Exchange Commission, which shall be delivered or mailed to

      Enterprise Services Center
      Accounts Receivable Branch
      6500 South MacArthur Boulevard
      Oklahoma City, OK 73169

  and shall be accompanied by a letter identifying the case title, civil action number, and

  name of this Court; and specifying that payment is made pursuant to this Final Judgment.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the $4,000 per

  month spending limit ordered on December 9, 2019 (DE 30) and extended on March 11,

  2020 (DE 55) is hereby lifted. Except as specifically modified in this Final Judgment, the

  asset freeze entered on November 14, 2019 (DE 9) and modified on December 9, 2019

  (DE 30) shall remain in place until further order by this Court.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

  purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

  U.S.C. §523, the allegations in the complaint are true and admitted by Relief Defendant,

  and further, any debt for disgorgement, prejudgment interest, civil penalty or other

  amounts due by Relief Defendant under this Final Judgment or any other judgment, order,

  consent order, decree or settlement agreement entered in connection with this

  proceeding, is a debt for the violation of the federal securities laws or any regulation or

  order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code,

  11 U.S.C. §523(a)(19).




                                               6
Case 1:19-cv-24713-KMW Document 63 Entered on FLSD Docket 05/11/2020 Page 7 of 7



  III.   Conclusion

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

  retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

  Judgment. There being no just reason for delay, pursuant to Rule 54(b) of the Federal

  Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and

  without further notice.

         DONE AND ORDERED in chambers in Miami, Florida, this 11th day of May, 2020.




                                              7
